Citation Nr: 1718056	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Briefly, the Board notes the RO stated, in its February 2015 statement of the case (SOC), its August 30, 2010 decision became final because the Veteran failed to appeal it, and thus, treated the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to prostate cancer as a claim to reopen.  The Board disagrees.  The RO notified the Veteran of its rating decision in a September 17, 2010 notification letter.  The Veteran submitted new claims for service connection for diabetes and prostate cancer in September 2010 and March 2011, respectively.  On August 3, 2011, a statement from the Veteran was received in which he stated, in part, his erectile dysfunction is secondary to his service-connected diabetes and as a direct result of his prostate cancer.  As the Veteran's statement was submitted within a year of the mailing of the August 2010 rating decision, the Board considers it evidence filed in connection with the pending claim submitted in May 2010.  See 38 C.F.R. § 3.156 (b). 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's erectile dysfunction disability is related to his service-connected prostate cancer disability.



CONCLUSION OF LAW

An erectile dysfunction disability is related to his service-connected prostate cancer disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition to grant the claim for entitlement to service connection for erectile dysfunction as secondary to service-connected prostate cancer disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).





Factual Background and Analysis

The Veteran claims entitlement to service connection for erectile dysfunction.  In pertinent part, he claims his erectile dysfunction was aggravated by his service-connected prostate cancer.  Initially, the Board notes the RO granted service connection for prostate cancer due to herbicide exposure in an April 2013 rating decision. 

The Veteran underwent a genitourinary VA examination in January 2013.  The examiner acknowledged the Veteran's claim of service connection for erectile dysfunction as secondary to prostate cancer, as well as the diagnosis of prostate cancer in August 2011.  Additionally, the examiner noted the Veteran's history "is significant for impotence of organic origin with onset 2008."  Although the examiner did not provide a diagnosis of erectile dysfunction, she did acknowledge it in the examination report and provided a medical opinion.  The examiner opined the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's prostate cancer.  The examiner reasoned that the Veteran was diagnosed with erectile dysfunction in 2008 and with prostate cancer in August 2011. 

In May 2013, the Veteran submitted notes from a private physician familiar with the matter which stated the Veteran's sexual function was impacted by his prostate cancer.  The Veteran also submitted a copy of his Cialis prescription.  Likewise, the Veteran submitted a letter from the same private physician in December 2013.  In the letter, the physician stated "[t]he diagnosis of prostate cancer and its treatment can be associated with impotence."  

The Veteran's wife submitted a lay statement in October 2014 in which she stated the Veteran's inability to achieve an erection was a complication from his prostate cancer.  She also stated she and the Veteran had not had intercourse since 2011 as a result of his impotence.  Briefly, the Board notes although the Veteran's wife is competent to describe the onset of observable symptomatology, such as the Veteran's impotence, she is not competent to state the impotence is a complication of the prostate cancer, as this assertion requires medical expertise, which the Veteran's wife has not established.  As such, the Board finds the Veteran's wife's statement credible and probative only to the extent it asserts the onset of the Veteran's inability to achieve an erection after the diagnosis of prostate cancer. 

In his April 2015 substantive appeal, the Veteran challenged the VA examiner's assertion, in the January 2013 examination, that the erectile dysfunction with impotence had an "organic origin in 2008."  The Veteran denied ever stating this, and further stated he did not seek treatment for erectile dysfunction until he suffered from prostate cancer.  In support of his assertions, the Veteran submitted private urologist records from April 2015, which note the Veteran is not able to get partial erections, and that he had tried taking Viagra, Cialis, and Levitra.  The records also indicate the erectile dysfunction was diagnosed in 2011.  The urologist also opined the erectile dysfunction is "causal and temporally related to the treatment" of the Veteran's prostate cancer with radiation therapy.  While the urologist also stated there were other reasons associated with the Veteran's erectile dysfunction, such as diabetes, he noted the erectile dysfunction only occurred after the prostate cancer treatment.  

In November 2014, the Veteran underwent an examination for prostate cancer which also addressed his erectile dysfunction.  On that occasion, the examiner noted the Veteran's erectile dysfunction and concluded its etiology was multiple factors and diagnoses, but consistently since prostate cancer.  The examiner indicated the erectile dysfunction was at least as likely as not attributable to the Veteran's prostate cancer diagnosis. 

The Board first notes the January 2013 VA examiner's opinion that the Veteran's erectile dysfunction was less likely than not proximately due to, or caused by, the service-connected prostate cancer failed to address the theory of aggravation.  Additionally, the Board notes the Veteran's April 2015 substantive appeal, in which he questions the examiner's assertion that his erectile dysfunction onset in 2008.  A careful review of the record reveals no medical records supporting this date.  As such, the Board finds the examiner's opinion inadequate and, therefore, not probative.  

Likewise, the Board finds the private physician's May and December 2013 opinions, that the Veteran's erectile dysfunction is related to his prostate cancer, of little probative value as the physician failed to provide any rationale to support his conclusions. 

The record indicates various dates for the onset of the Veteran's erectile dysfunction.  In an examination report of July 2010, the examiner noted the Veteran began experiencing partial erectile dysfunction at the age of 29, after a diagnosis of testicular cancer and the removal of his left testicle.  Private medical records indicate a diagnosis of erectile dysfunction was made in 2011.  Nevertheless, the Board finds the record establishes the Veteran's erectile dysfunction was aggravated by his prostate cancer and its treatment.  The July 2010 examination report notes the Veteran experienced partial erectile dysfunction and was occasionally able to achieve erection with ejaculation.  The Veteran's wife indicated intercourse between her and the Veteran ceased in 2011, the same year the Veteran was diagnosed with prostate cancer.  Likewise, the Veteran's private urologist noted that while the Veteran's erectile dysfunction was due to many factors and diagnoses, such as diabetes, it only occurred after the prostate cancer.  As such, the Board finds the evidence in support of the Veteran's claim is at least in equipoise with the evidence against it.  Thus, resolving all doubt in the Veteran's favor, the Board finds service connection for erectile dysfunction as secondary to his service-connected prostate cancer is warranted. 
 

ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected prostate cancer is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


